UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7601


MICHAEL E. GARNER,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00560-MFU-RSB)


Submitted: May 20, 2020                                           Decided: June 10, 2020


Before FLOYD, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Michael E. Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael E. Garner seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 (2018) petition challenging his prison disciplinary conviction and the calculation of

his good time credits. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of

Garner’s claims. Specifically, the court did not adjudicate Garner’s claim that his due

process rights were violated during the prison disciplinary hearing and the administrative

appeals process because he was denied witnesses and documentary evidence.

       Accordingly, we conclude that the order Garner seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. We therefore grant Garner leave

to proceed in forma pauperis, dismiss the appeal for lack of jurisdiction, and remand to the

district court for consideration of the unresolved claim. Id. at 699. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                DISMISSED AND REMANDED




                                                 2